           Case 1:21-cv-05786-VSB Document 37 Filed 09/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
KAYENAT FARAH et al.,                                     :                             9/21/21
                                                          :
                                        Plaintiffs,       :
                                                          :              21-CV-5786 (VSB)
                      -against-                           :
                                                          :                    ORDER
EMIRATES et al.,                                          :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On September 20, 2021, Defendants filed a motion to dismiss the complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6). (Doc. 34.) Under Federal Rule of Civil Procedure

15(a)(1)(B), a plaintiff has 21 days after the service of a motion under Rule 12(b) to amend the

complaint once as a matter of course. Accordingly, it is hereby:

        ORDERED that, in light of the holiday taking place on the preceding day, Plaintiffs shall

file any amended complaint by October 12, 2021. It is unlikely that Plaintiffs will have a further

opportunity to amend.

        IT IS FURTHER ORDERED that if no amended complaint is filed, Plaintiffs shall serve

any opposition to the motion to dismiss by October 20, 2021. Defendants’ reply, if any, shall be

served by November 3, 2021.

SO ORDERED.

Dated: September 21, 2021
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
Case 1:21-cv-05786-VSB Document 37 Filed 09/21/21 Page 2 of 2
